DETAILED ACTION
Response to Arguments
	Applicant’s response to the last office Action filed 1/7/2022 has been entered and made of record. Claims 7-8 and 14-15 have been cancelled, claims 19-20 are newly added, claims 1-6, 9-13 and 16-20 remain pending in this application.
Applicant’s arguments, with respect to the rejection(s) of claims 1, 5-8, 12, 16, 18 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. U.S. Patent Publication No. 2015/0092209 A1 to Miyake. Please see detailed rejection below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0329704 A1 to Tachibana in view of U.S. Patent Publication No. 2015/0092209 A1 to Miyake.
As to claim 1, Tachibana discloses an image forming apparatus (MFP of figure 1) to form an image on a recording material using a recording agent supplied from a container (toner bottle 301; figure 4) detachably mounted to the image forming apparatus, the image forming apparatus comprising:
a display unit (601 of figure 6 and paragraph 0048); 
a cover (220 of figure 2 and paragraph 0040) configured to be opened by a user for detaching the mounted container and to be closed by the user to cover modules (module = 11a-15a, 11b-15b, 11c-15c and 11d-15d; figure 1 and paragraph 0031) that include the mounted container (301 of figure 4 and paragraph 0042); and
a controller including a processor (CPU 501 of figure 5), the controller configured to perform operations including: 
notifying the user to close the cover, and 
causing the display unit to display a procedure to detach the mounted container (S805 of figure 8; container replacement screen 901 of figure 9 is displayed; paragraph 0055)
wherein, in a case where the procedure to detach the mounted container is not displayed on the display unit (as shown in figure 7 and paragraph 0048; procedure to detach the mounted container is not displayed), the controller notifies the user to close the cover in a case where the cover is open (detection sensor 504 of figure 5 to detect 
wherein, in a case where the procedure to detach the mounted container is displayed on the display unit (screen 901 of figure 9 is displayed and user pressing key 909; paragraph 0060 and S1303 of figure 13), the controller does not notify the user to close the cover, even if the cover is open (screen 1601 of figure 16 is displayed; paragraph 0063 and S1309 of figure 13; the display of screen 1601 suggests CPU 501 is performing control not to display notification to close the cover 220 when the cover is opened at S808 of figure 8) in the situation where no error occurs in the modules covered by the cover (Tachibana teaches the cover is open at S808 of figure 8 in response to a toner warning as shown in figure 11 and S810 of figure 8; therefore suggests the cover is open in the situation where no error occurs in the modules).
Tachibana does not expressly disclose notifying the user to close the cover and notifies the user to close the cover in a case where the cover is open.
Miyake, in the same area of image forming apparatus, teaches notifying the user to close the cover based on a result of detecting whether the cover is opened (S321-S323 of figure 6 and paragraph 0082).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tachibana’s image forming apparatus by the teaching Miyake because it would inform the user to close the cover after the toner container has been replaced in the image forming apparatus.
claim 2, Tachibana/Miyake further discloses a sensor configured to detect whether the cover is open (Tachibana: detection sensor 504 of figure 5 to detect open or close of the door; paragraph 0040), wherein, in a case where the sensor detects that the cover is open in the situation where no error occurs in the modules covered by the cover (Tachibana: yes at S808 of figure 8), the controller notifies the user to close the cover (Miyake: S321-S323 of figure 6 and the same motivation is used as the rejection to claim 1 above).
As to claim 3, Tachibana further disclose wherein, in a case where an amount of the recording agent contained in the mounted container is less than a predetermined threshold value, the controller notifies the user of a request to replace the mounted container (1001 of figure 10, 1101 of figure 11).
As to claim 4, Tachibana further disclose wherein, in a case where a predetermined user operation is received in a situation where the request to replace the mounted container is notified, the controller causes the display unit to display the procedure to detach the mounted container (figure 9 is displayed in response to user selects key 1003 in figure 10).
As to claim 5, Tachibana further disclose wherein the predetermined user operation is an operation of opening the cover (figure 9 is displayed in response to yes at S808 of figure 8).
As to claim 6, Tachibana further disclose wherein the controller causes the display unit to display the procedure to detach the mounted container based on a predetermined user instruction, even if the amount of the recording agent contained in 
As to claim 12, Tachibana further disclose wherein the recording agent is toner or ink (paragraph 0032).
As to claim 16, claim 16 is for a method (figures 8 and 13) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 17, Tachibana/Miyake further discloses detecting whether the cover is open, wherein, in a case where detecting includes detecting that the cover is open in the situation where no error occurs in the modules covered by the cover (Tachibana: yes at S808 of figure 8), notifying includes notifying the user to close the cover (Miyake: S321-S323 of figure 6 and the same motivation is used as the rejection to claim 1 above).
As to claim 18, claim 18 is for a non-transitory computer-readable storage medium (502/503 of figure 5) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 19, Tachibana further discloses wherein the modules include a drum unit (11a-11d; paragraph 0032).
As to claim 20, Tachibana further discloses wherein the drum unit is detachably mounted to the image forming apparatus (paragraphs 0031-0032 and figure 1).
Claims 9-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0329704 A1 to Tachibana in view of U.S. Patent .
As to claim 9, Tachibana further discloses a printer configured to print the image on the recording material (printer 201of figure 1 and paragraph 0028). 
Tachibana does not expressly disclose wherein the printer stops printing the image in a case where the cover is open while the printer is printing the image.
Sugimoto, in the same area of image forming apparatus, teaches the printer stops printing the image in a case where the cover is open while the printer is printing the image (paragraphs 0067-0068, 0070 and figure 3).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tachibana’s image forming apparatus by the teaching of Sugimoto because it would protect the user from moving parts of the printing operation.
As to claim 10, Sugimoto further discloses wherein the printer starts the stopped printing based on the open cover being closed (paragraphs 0067-0068 and the same motivation is used as the rejection to claim 9 above).
As to claim 13, Tachibana discloses the image forming apparatus as recited in the parent claim. Tachibana does not expressly disclose wherein the printer does not print the image while the cover is open.
Sugimoto, in the same area of image forming apparatus, teaches the printer does not print the image while the cover is open (paragraphs 0067-0068, 0070 and figure 3).
The same motivation is used as the rejection to claim 9 above.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675